Case: 10-40322 Document: 00511368032 Page: 1 Date Filed: 02/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 1, 2011

                                     No. 10-40322                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



LUPE PICASSO

                                                   Plaintiff-Appellant
v.

CITY OF NACOGDOCHES, TEXAS

                                                   Defendant-Appellee




                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 9:08-CV-149


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Lupe Picasso, a former employee of Defendant-Appellee
City of Nacogdoches, Texas, appeals the district court’s March 2, 2010 take-
nothing judgement.        That judgment was rendered pursuant to the court’s
Findings of Fact and Conclusions of Law of even date following a bench trial on
Picasso’s employment claims. Her action was grounded in allegations that
discrimination on the basis of sex, pregnancy, race, and national origin, as well


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40322 Document: 00511368032 Page: 2 Date Filed: 02/01/2011



                                  No. 10-40322

as retaliation, culminated in her being fired from her job at the City’s animal
shelter.
      We have reviewed the briefs and record excerpts of the parties, including
the extensive analysis of the case presented by the parties at the bench trial, as
set forth in the district court’s opinion. As a result, we are convinced that the
district court correctly disposed of Picasso’s case and committed no reversible
error in the course of doing so. Accordingly, the judgement of that court is, in all
respects,
AFFIRMED.




                                         2